Per Curiam:
The award should be reversed and matter remitted to the State Industrial Board upon the ground that there is no evidence to sustain the findings that the principal place of business of the employer was in New York city or that claimant suffered an accidental injury in the course of an employment entered into in New York State or that the work of claimant in New Jersey at the time of the accident was incidental to business carried on by the employer in New York State.
All concur; Cochrane, P. J., and McCann, J., in result.
Award reversed and matter remitted to the State Industrial Board, with costs against said Board to abide the event.